                 Case 4:19-cv-00966-SBA Document 18 Filed 05/10/19 Page 1 of 3




 1   Jeremy Branch – Bar #303240
     The Law Offices of Jeffrey Lohman, P.C.
 2
     4740 Green River Road, Suite 310,
 3   Corona, CA 92880
     Tel. (866) 329-9217 ext. 1009
 4   Fax: (657) 246-1312
     Email: jeremyb@jlohman.com
 5

 6
                                  UNITED STATES DISTRICT COURT
 7                              NORTHERN DISTRICT OF CALIFORNIA
 8
     ERIC CARTER,                                   )
 9
                                                    ) Case No.: 4:19-cv-00966
                     Plaintiffs,                    )
10
                                                    )
            v.                                      ) Judge Saundra B. Armstrong
11
                                                    )
                                                    )
12
                                                    )
     CHASE BANK USA, N.A.,                          )
13
                                                    )
                     Defendant.                     )
14
                                                    )
15

16
                                       NOTICE OF SETTLEMENT
17
            Plaintiff ERIC CARTER notifies this Court that Plaintiff and Defendant CHASE BANK
18
     USA, N.A., have resolved all claims between them in this matter and are in the process of
19
     completing the final settlement documents and filing the appropriate dismissal pleadings. The
20
     parties request that the Court retain jurisdiction for sixty (60) days for any matters related to
21

22   completing and/or enforcing the settlement and stay all remaining discovery deadlines.

23                                 Respectfully submitted the 10th day of May 2019.

24
                                                          By: /s/ Jeremy Branch
25
                                                    -1-


                                        NOTICE OF SETTLEMENT
     Case 4:19-cv-00966-SBA Document 18 Filed 05/10/19 Page 2 of 3




                                       Jeremy Branch – Bar #303240
 1                                     The Law Offices of Jeffrey Lohman, P.C.
                                       4740 Green River Road, Suite 310,
 2
                                       Corona, CA 92880
 3                                     Tel. (866) 329-9217 ext. 1009
                                       Fax: (657) 246-1312
 4                                     Email: jeremyb@jlohman.com
                                       Attorney for Plaintiff, ERIC CARTER
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                 -2-


                        NOTICE OF SETTLEMENT
              Case 4:19-cv-00966-SBA Document 18 Filed 05/10/19 Page 3 of 3




 1                                 CERTIFICATE OF SERVICE

 2          I certify that on May 10, 2019 I filed Plaintiff ERIC CARTER’s Notice of Settlement

 3   using the CM/ECF system, which will provide notice to the following:
 4

 5
     Arjun P. Rao (State Bar No. 265347)
 6   STROOCK & STROOCK & LAVAN LLP
     2029 Century Park East, 18th Floor
 7   Los Angeles, CA 90067-3086
     Telephone: 310-556-5800
 8   Facsimile: 310-556-5959
     Email: lacalendar@stroock.com
 9   ATTORNEY TO BE NOTICED
10   Adam P. Snyder (State Bar No. 312160)
     STROOCK & STROOCK & LAVAN LLP
11
     2029 Century Park East, 18th Floor
12   Los Angeles, CA 90067-3086
     Telephone: 310-556-5800
13   Facsimile: 310-556-5959
     Email: lacalendar@stroock.com
14   ATTORNEY TO BE NOTICED

15

16

17
                                                       By: /s/ Jeremy Branch
                                                       Jeremy Branch – Bar #303240
18
                                                       The Law Offices of Jeffrey Lohman, P.C.
19                                                     4740 Green River Road, Suite 310,
                                                       Corona, CA 92880
20                                                     Tel. (866) 329-9217 ext. 1009
                                                       Fax: (657) 246-1312
21                                                     Email: jeremyb@jlohman.com
                                                       Attorney for Plaintiff, ERIC CARTER
22

23

24

25
                                                 -3-


                                     NOTICE OF SETTLEMENT
